Name: Commission Implementing Regulation (EU) No 1344/2014 of 17 December 2014 adding to the 2014-2015 fishing quotas for anchovy in the Bay of Biscay the quantities withheld by France and Spain in the fishing season 2013-2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 18.12.2014 EN Official Journal of the European Union L 363/78 COMMISSION IMPLEMENTING REGULATION (EU) No 1344/2014 of 17 December 2014 adding to the 2014-2015 fishing quotas for anchovy in the Bay of Biscay the quantities withheld by France and Spain in the fishing season 2013-2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation No (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) TAC and Member State quotas for the stock of anchovy in the Bay of Biscay (ICES subarea VIII) are currently set for an annual management season running from 1 July to 30 June of the following year. (3) Council Regulation (EU) No 713/2013 (2) fixes the fishing quotas for anchovy in the Bay of Biscay (ICES subarea VIII) for the period starting on the 1 July 2013 and ending on the 30 June 2014. (4) Council Regulation (EU) No 779/2014 (3) fixes the fishing quotas for anchovy in the Bay of Biscay (ICES subarea VIII) for the period starting on the 1 July 2014 and ending on the 30 June 2015. (5) However, taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) and quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96, the quotas available for that stock to France and Spain during the 2013-2014 fishing season amounted respectively to 3 590,9 tonnes and 15 226 tonnes. (6) At the end of that fishing season, France and Spain reported catches of anchovy in the Bay of Biscay for respective total amounts of 3 197,05 tonnes and 14 468,16 tonnes. (7) France and Spain have requested pursuant to Article 4(2) of Regulation (EC) No 847/96 that part of their anchovy quota for the 2013-2014 fishing season be withheld and transferred to the following fishing season. Within the limits indicated by that Regulation, the quantities withheld should be added to the respective quotas established by Council Regulation (EU) No 779/2014 (5) for the 2014-2015 fishing season. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quota for anchovy fixed for France in the Bay of Biscay in Regulation (EU) No 779/2014 is increased by 359,09 tonnes Article 2 The fishing quota for anchovy fixed for Spain in the Bay of Biscay in Regulation (EU) No 779/2014 is increased by 757,84 tonnes. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) No 713/2013 of 23 July 2013 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2013/14 fishing season (OJ L 201, 26.7.2013, p. 8). (3) Council Regulation (EU) No 779/2014 of 17 July 2014 fixing the fishing opportunities for anchovy in the Bay of Biscay for the 2014/15 fishing season (OJ L 212, 18.7.2014, p. 1). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) Council Regulation (EU) No 779/2014 of 17 July 2014 fixing the fishing opportunities for anchovy in the Bay of Biscay for the 2014/15 fishing season (OJ L 212, 17.7.2014, p. 1).